United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2365
                                   ___________

Patrick J. Powers,                *
                                  *
          Appellant,              *
                                  * Appeal from the United States
     v.                           * District Court for the
                                  * Western District of Arkansas.
UNUM Life Insurance Company of    *
America,                          * [UNPUBLISHED]
                                  *
          Appellee.               *
                             ___________

                             Submitted: May 7, 2008
                                Filed: May 14, 2008
                                 ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Patrick J. Powers appeals the district court’s1 order denying his summary
judgment motion and dismissing his Employment Retirement Income Security Act
lawsuit against UNUM Life Insurance Company of America (UNUM) arising from
the denial of continued short-term-disability benefits. Under the abuse-of-discretion
standard, which the parties agree applied below, UNUM’s decision needed only to be
reasonable, that is, supported by substantial evidence. See Dillard’s Inc. v. Liberty


      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
Life Assurance Co. of Boston, 456 F.3d 894, 899 (8th Cir. 2006) (plan administrator’s
decision will be reversed only if it was arbitrary and capricious); Norris v. Citibank,
N.A. Disability Plan (501), 308 F.3d 880, 883-84 (8th Cir. 2002) (reviewing de novo
district court’s application of abuse-of-discretion standard).

        We agree with the district court that the decision to deny Powers benefits as of
January 11, 2004, was supported by substantial evidence. As of that date Powers did
not meet the second prong of the plan’s definition of disabled, i.e., that he was “not
working in any occupation.” Given the plan’s plain and unambiguous definition of
disability, it is irrelevant why Powers returned to work at a lower-paying position for
another employer. We also agree with the district court that the term “gainful
occupation” is not relevant because it does not appear in the section of the plan
addressing short-term disability, and that the recurrent-disability provision does not
apply in these circumstances. Finally, Powers’s remaining arguments (raised for the
first time on appeal) are unavailing.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-